IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Patricia Duty and Debra Miller,                      :
Individually and as Administrators                   :
of the Estate of Jennifer Wright,                    :
                           Petitioners               :
                                                     :
                        v.                           : No. 1348 C.D. 2019
                                                     : ARGUED: September 12, 2022
Workers’ Compensation Appeal Board                   :
(Johnson Controls, Inc., Master Staffing,            :
LLC, Zurich American Insurance                       :
Company and Arch Insurance Company),                 :
                          Respondents                :


BEFORE:         HONORABLE RENÉE COHN JUBELIRER, President Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                        FILED: October 19, 2022

                The central issue in this case is which, between a temporary
employment agency and the company to whom an employee was assigned (client
company), was the employer for purposes of the Workers’ Compensation Act.1
Patricia Duty and Debra Miller (collectively, Claimants), on behalf of the two minor
children of Jennifer Wright (Decedent), petition for review of the order of the
Workers’ Compensation Appeal Board affirming the decision and order of the
Workers’ Compensation Judge (WCJ), who granted Claimants’ fatal claim petition
against Johnson Controls, Inc. (JCI). The Board’s order also affirmed the WCJ’s

    1
        Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.
dismissal of Claimants’ penalty petition and JCI’s joinder petition against Master
Staffing, LLC. It is the prevailing Claimants who seek to shift liability for benefits
to Master Staffing; JCI has accepted liability for benefits.
             Before proceeding with a recitation of the facts, we believe it necessary
to identify the “elephant in the room” of this case, referred to obliquely by the WCJ
as the “impact this determination has on matters beyond the realm of workers’
compensation benefits,” (WCJ Decision at 20, n.6). That is the potential for a third-
party wrongful death suit by Claimants against JCI, which would obviously be
precluded by the Act if JCI is held to be the employer. See Section 303 of the Act,
77 P.S. §481 (relating to exclusiveness of remedy and actions by and against a third
party). Claimants as much as acknowledge this in their brief, alleging that JCI only
accepted liability “because [it was] trying to avoid liability in a wrongful death
claim.” (Claimants’ Br. at 20.)
             The relevant facts as found by the WCJ, which Claimants do not
dispute, are as follows. Decedent was hired by Master Staffing, a temp agency,
which referred her as a potential worker to JCI, a client company manufacturing air-
handling equipment. JCI accepted Decedent as a worker and controlled her activities
during the workday at its facility for the approximately three months she worked
there. On July 27, 2016, Decedent was crushed to death by an air conditioning unit
while working for JCI. Both JCI and Master Staffing were aware of the death on the
date it occurred, and Gallagher Bassett, Master Staffing’s workers’ compensation
insurance carrier, was notified and initiated a file. Despite Claimants’ allegation that




                                           2
Arch Insurance Company is JCI’s workers’ compensation insurance carrier,2
Gallagher Bassett has handled the claim since Decedent’s fatality.
               On June 9, 2017, Claimants filed a fatal claim petition against JCI
seeking payment of medical bills, burial expenses, and dependent benefits for
Decedent’s children. JCI initially denied the allegations in its answer to the fatal
claim petition. Claimants also filed a petition for penalties against JCI, alleging that
it had failed to accept or deny the claim within twenty-one days, which JCI also
denied. JCI filed a joinder petition alleging that Master Staffing might have been
Decedent’s employer, which Master Staffing denied in its answer.
               In August 2017, JCI’s position changed and it indicated a willingness
to accept liability for the fatal claim petition, offering a stipulation to that effect
which Claimants refused to sign—having changed their own position, asserting at
that point that Master Staffing was the proper employer. Claimants have never filed
a fatal claim petition against Master Staffing or filed a petition for joinder against
that company.
               After a hearing on the merits and the submission of deposition
testimony and other evidence, the WCJ circulated his decision, which concluded that
JCI was Decedent’s borrowing employer at the time of her death. The WCJ noted
that while Decedent signed various Master Staffing documents describing it as the
employer and Decedent as the employee, the parties were not bound by their
characterization of the relationship. The WCJ further found that while payment of
wages, withholding of payroll deductions, and provision of workers’ compensation
insurance—all of which were handled by Master Staffing—may be considered as

    2
      In its brief, Arch Insurance Company argues that it is not a proper party to the litigation and
asks to be dismissed. Neither the WCJ nor the Board addressed that issue. As Arch has not filed
a cross-appeal, the issue is not properly before us.


                                                 3
factors in determining the employer, they are not determinative of the identity of the
actual employer. The WCJ found that while Decedent was sent to JCI by Master
Staffing, JCI interviewed her and could have refused the referral; JCI could have
requested Master Staffing no longer send Decedent to its facility and Master Staffing
could not have overridden said request; JCI chose the work Decedent would
perform; JCI trained Decedent to do that work; JCI supervised and evaluated
Decedent in that work; JCI provided Decedent with the tools to perform that work;
and JCI set Decedent’s work hours. Thus, the WCJ found that JCI controlled the
work Decedent was to perform and the manner in which Decedent performed that
work, and therefore that JCI was the borrowing employer liable for payment of
workers’ compensation benefits arising from the fatal injury.
             The WCJ found that while Master Staffing and JCI had each committed
a violation of the Act when they failed to issue a timely notice accepting or denying
the claim, no penalties were due or payable as a result of those violations. The WCJ
explained that Master Staffing, through its insurer, had timely paid statutory funeral
expenses in the amount of $3,000 and was not the employer liable for payment of
workers’ compensation benefits, and thus that no penalties were due or payable as a
result of the violation of the Act. The WCJ found that JCI had paid more than the
statutory amount of funeral expenses; that in November 2016 Claimants were
contacting the adjuster for Master Staffing regarding the payment of benefits to
Decedent’s children; that in June 2017, Claimants filed their fatal claim petition
identifying JCI as Decedent’s employer; and that by August 2017, JCI had prepared
the ultimately unexecuted stipulation acknowledging itself as Decedent’s borrowing
employer and providing for payment of benefits to Decedent’s children. The WCJ
found that both JCI and Master Staffing had a reasonable contest during the



                                          4
proceeding because there was a dispute among the parties in regard to the correct
identity of the employer liable for payment of benefits. Thus, the WCJ found that
no penalties should be awarded based upon what he deemed to be technical
violations of the Act.
                Claimants appealed to the Board, asserting that the WCJ erred by
disregarding available evidence—specifically, sustaining an objection to the
admission of insurance contracts between JCI and Master Staffing, which Claimants
believe establish that Master Staffing was Decedent’s employer. Claimants asked
that Master Staffing and its responsible workers’ compensation insurance carrier be
ordered to pay indemnity, death benefits, and medical bills. Claimants also sought
interest and a 50% penalty. The Board affirmed the decision and order of the WCJ.
                On appeal, Claimants raise three questions as follows:3

                (1) Whether the Board erred in affirming the decision of
                    the WCJ who found that JCI was the employer and not
                    Master Staffing, at the time of Decedent’s death.

                (2) Whether the Board erred as a matter of law, in finding
                    Claimants’ contention regarding the contractual
                    relationship between Gallagher Bassett, JCI, and
                    Master Staffing of little importance and precluding the
                    contract from being marked and admitted into the
                    evidentiary record.

                (3) Whether the Board erred in affirming the decision of
                    the WCJ who found a technical violation of the Act but
                    did not award penalties.

(Claimant’s Br. at 7.)
                Claimants first argue that the WCJ and the Board erred in concluding
that JCI was the borrowing employer. The borrowed servant (or employee) doctrine

    3
        We have paraphrased the questions presented for the sake of concision.


                                                 5
is applicable when one employer loans an employee to another employer. The test
for determining whether an employee furnished by one person to another becomes
the employee of the person to whom she is loaned is whether she passes under the
latter’s right of control with regard not only to the work to be done but also to the
manner of performing it. JFC Temps, Inc. v. Workers’ Comp. Appeal Bd. (Lindsay),
680 A.2d 862, 864 (Pa. 1996). The question of whether and with whom an
employer-employee relationship exists is one of law, based upon findings of fact.
See id. Each case must be decided on its own facts. Daily Express, Inc. v.
Workmen’s Comp. Appeal Bd. (Chamberlain), 406 A.2d 600, 601 (Pa. Cmwlth.
1979).
             Claimants argue that the finding that Decedent was a borrowed
employee was based mainly on the fact that the WCJ found JCI controlled the work
to be done by Decedent and the manner in which Decedent performed the work.
Control, Claimants argue, was merely one factor to be considered. To that end, they
maintain that the WCJ disregarded substantial evidence that Master Staffing retained
the right to terminate Decedent’s work; that JCI had no ability to hire or fire
Decedent without permission from Master Staffing; that JCI could not have hired
Decedent without incurring a penalty or fine from Master Staffing; that Master
Staffing paid Decedent’s wages at an hourly rate and carried workers’ compensation
insurance for Decedent; that Master Staffing placed Decedent at JCI’s facility based
upon her skill set and physical abilities; and that Master Staffing maintained the right
to discharge Decedent from the JCI facility and send another individual in her place.
             Claimant cites our Supreme Court’s holdings in Mature v. Angelo, 97
A.2d 59 (Pa. 1953), a leading case on the borrowed servant doctrine, asserting that
it stands for the proposition that there are “factors” other than control which may be



                                           6
relevant in determining whether an employee is borrowed. (Claimant’s Br. at 9-10.)
In Mature, Justice Stern identified seven principles to be followed in determining
whether an employee is borrowed, including the following relied upon by Claimant:

             5. Facts which indicate that the servant remains the
             employe[e] of his original master are, among others, that
             the latter has the right to select the employe[e] to be loaned
             and to discharge him at any time and send another in his
             place, that the lent servant has the skill of a technician or
             specialist which the performance of the work requires, that
             the hiring is at a rate by the day or hour, and that the
             employment is for no definite period.

Mature, 97 A.2d at 61. Mature proceeded to state that:

             6. The mere fact that the person to whom a machine and
             its operator are supplied points out to the operator from
             time to time the work to be done and the place where it is
             to be performed does not in any way militate against the
             continuance of the relation of employe[e] and employer
             between the operator and his original master.

Id. However, the import of those facts/factors are in the context of “the crucial test,”
which remains control of the work to be done and the manner in which it is done:

             2. The crucial test in determining whether a servant
             furnished by one person to another becomes the
             employe[e] of the person to whom he is loaned is whether
             he passes under the latter’s right of control with regard not
             only to the work to be done but also to the manner of
             performing it.

             3. A servant is the employe[e] of the person who has
             the right of controlling the manner of his performance of
             the work, irrespective of whether he actually exercises that
             control or not.

             4. Where one is engaged in the business of renting out
             trucks, automobiles, cranes, or any other machine, and


                                           7
                 furnishes a driver or operator as part of the hiring, there is
                 a factual presumption that the operator remains in the
                 employ of his original master, and, unless that
                 presumption is overcome by evidence that the borrowing
                 employer in       fact assumes      control        of     the
                 employe[e]’s manner of performing the work, the servant
                 remains in the service of his original employer.

Id. at 60-61 (emphasis in original; citations omitted).4
                 Red Line Express Company v. Workmen’s Compensation Appeal Board
(Price), 588 A.2d 90 (Pa. Cmwlth. 1991), also cited by Claimants, concerned two
workmen’s compensation claims by a truck operator against the lessor of the truck,
with whom she had an employment contract, and the lessee. There, in holding that
the lessor of the truck remained the claimant’s employer, we stated that
notwithstanding the provisions of the lease, which tended to indicate that the lessor
was the employer, “the determining factor is the actual conduct of the parties and
whether [the lessee] actually had the power to control [c]laimant’s work and manner

    4
        The other principles identified by Justice Stern in Mature are as follows:

                 1. One who is in the general employ of another may, with respect
                 to certain work, be transferred to the service of a third person in such
                 a way that he becomes, for the time being and in the particular
                 service which he is engaged to perform, an employe[e] of that
                 person.

                 ....

                 7. Where the facts are not in dispute, and the evidence leaves no
                 sufficient ground for inconsistent inferences therefrom, the question
                 as to who is the servant’s employer is a matter for the determination
                 of the court, but, where the evidence presents an issue of fact, or
                 different inferences can reasonably be drawn therefrom, the
                 question is one for determination by the jury.

Mature, 97 A.2d at 60-61.



                                                    8
of performance.” Id. at 94 (citing Mature). While Red Line discussed the principles
set forth in Mature and summarized by this Court in Daily Express,5 we stated that
“of most significance to the present case is that the facts show that [the lessee] did




    5
        Daily Express contains the following summary of the principles set forth in Mature:

                We summarize those principles as follows: (1) one who is in the
                general employ of one employer may be transferred to the service
                of another in such a manner that he becomes an employee of the
                second employer; (2) whether or not the transferred employee
                becomes the employee of the second employer depends on whether
                the first employer passes to the second employer not only the right
                to control the employee’s work, but also his manner of performing
                it; (3) it is enough to establish the employer-employee relationship
                if the employer has the right to control the employee’s manner of
                performance of work, regardless of whether the right is ever
                exercised; (4) where one is engaged in the business of renting out
                trucks and furnishes a driver as part of the hiring of the truck, there
                is a presumption that the driver remains in the employ of his original
                employer until there is evidence that the second employer in fact
                assumed control over the employee’s manner of performing his
                work; (5) facts which indicate that an employee remains in the
                service of his original employer include the original employer’s
                right to select the employee to be loaned and to discharge him at any
                time and send another in his place, the loaned employee’s
                possession of a skill or special training required by the work for the
                second employer, and employment at a daily or hourly rate for no
                definite period; (6) the fact that the second employer designates the
                work to be done and where it is to be done does not militate against
                the first employer-employee relationship; and (7) when the facts are
                undisputed, the determination of who is the employee’s employer is
                one of law, but when the facts are disputed, the determination is one
                of fact.

406 A.2d at 601-02.



                                                  9
not have the power to control the [c]laimant’s manner of performing her work.” Id.
at 96.6
               Our Supreme Court’s most recent pronouncement on the borrowed
servant doctrine, JFC Temps, held that “the right to control the performance of . . .
work is the overriding factor,” notwithstanding that “some factors weigh[ed] against
finding [the client company] the responsible employer.” 680 A.2d at 865. In JFC
Temps, a temp agency sent a worker to a client company to operate a tractor-trailer,
during the course of which he was injured. The key facts cited in the Court’s
determination of control by the client company were that it directed the claimant
regarding the specifics of deliveries to be made; that the claimant reported to the
client company daily and returned at the end of each work day; that the claimant
performed miscellaneous odd jobs under the direction of the client company’s
personnel; that the temp agency was never present at the work site; and that although
the temp agency paid the claimant, the client company completed time slips and
evaluated his performance. Id.
               Here, the WCJ found based on credible testimony that JCI instructed
Decedent as to how to perform her job duties at its facility; that JCI could and did
direct Decedent as to when her shift started, when to take breaks, and which
department she would work in on a particular day; that JCI provided the equipment,
uniforms, and safety gear that Decedent needed to perform her job duties at its
facility; that JCI determined if Decedent was performing the work properly or if any

    6
       Claimant’s brief contains a purported quotation from Red Line to the effect that “there must
be a transfer of control to the borrowing employer of the right to select, hire, and fire, and the mere
transfer of the right to control the manner in which the work is performed may not be sufficient
for the borrowing employer to become the employer under the Act.” (Claimant’s Br. at 10.) Red
Line contains no such quote and cannot be fairly said to stand for the proposition that control of
an employee is not, in fact, the most significant factor in the determination of whether an employee
is borrowed or not.


                                                 10
disciplinary issues needed to be addressed; and that Decedent contacted JCI directly
if she had to call off work and required a JCI employee’s permission to take off.
Master Staffing had no representatives present at the JCI facility and provided no
input concerning the Decedent’s day-to-day activities performed there. Based upon
these findings, we conclude that the Board did not err in affirming the decision of
the WCJ with respect to JCI being Decedent’s borrowing employer.
              Next, Claimants argue that the Board erred in affirming the WCJ with
respect to his evidentiary ruling finding that insurance contracts entered into among
the parties were not relevant. Claimants argue that this constituted a capricious
disregard of evidence that prevented them from establishing the correct
employer/insurance carrier. Claimants insist that this, in turn, altered the parties’
litigation strategy in such a way that unfairly advantaged JCI by preventing third-
party liability.
              We do not believe that the identity of the insurer is relevant to the
central inquiry of this case—who had the right to control the manner of Decedent’s
work. Further, Claimants’ reliance on Manolovich v. Workers’ Compensation
Appeal Board (Kay Jewelers), 694 A.2d 405 (Pa. Cmwlth. 1997), for the proposition
that an employer and an insurance carrier are a single combined entity is misplaced.
That case stood for the requirement that the “combined entity” cannot ignore a claim
because of a failure of the Board to properly serve the insurer, not that a borrowing
employer cannot, by contract, arrange for workers’ compensation coverage through
a lending employer. To the contrary, our sister Court has held that the fact that a
lending employer pays for such insurance is no impediment to finding that the
borrowing employer is immune from suit pursuant to Section 303 of the Act. Supp
v. Erie Ins. Exch., 479 A.2d 1037, 1041 (Pa. Super. 1984). The provision of workers’



                                         11
compensation coverage may be considered but is not a determinative factor of
whether an employee is borrowed. Id.
             Finally, Claimants argue that the Board erred in affirming the WCJ in
denying their petition for penalties against JCI under Section 435(d)(i) of the Act,
77 P.S. § 991(d)(i). Claimants assert that they are being penalized because the WCJ
weighed JCI’s willingness to enter a stipulation admitting liability as a reason for
denying sanctions, which they maintain was improperly motivated by JCI’s desire
to avoid third-party liability. We understand Claimants’ disappointment with being
limited under Section 303 to recovery of workers’ compensation benefits. However,
we do not believe that the WCJ abused his discretion, which must be found to
overturn the denial of penalties. See Carroll v. Workers’ Comp. Appeal Bd., 898
A.2d 1210, 1212-13 (Pa. Cmwlth. 2006).
             In light of the foregoing, we affirm.



                                       _____________________________________
                                       BONNIE BRIGANCE LEADBETTER,
                                       President Judge Emerita


Judge Fizzano Cannon did not participate in the decision for this case.




                                         12
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia Duty and Debra Miller,                :
Individually and as Administrators             :
of the Estate of Jennifer Wright,              :
                           Petitioners         :
                                               :
                    v.                         : No. 1348 C.D. 2019
                                               :
Workers’ Compensation Appeal Board             :
(Johnson Controls, Inc., Master Staffing,      :
LLC, Zurich American Insurance                 :
Company and Arch Insurance Company),           :
                          Respondents          :


                                     ORDER


             AND NOW, this 19th day of October, 2022, the Order of the Workers’
Compensation Appeal Board is AFFIRMED.



                                         _____________________________________
                                         BONNIE BRIGANCE LEADBETTER,
                                         President Judge Emerita